DETAILED ACTION
Claims 1-20 are presented for examination.
This office action is in response to submission of application on 13-JAN-2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 14, and 20 are objected to because of the following informalities:  
The claims contain the limitation “wherein the well placement plan includes a well location and well geometry”. Examiner recommends “wherein the well placement plan includes a well location and a well geometry”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – System)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites a mental process.
 
MPEP 2106.04(a)(2)(IIl) “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Comparing and providing is interpreted as a form of an evaluation. Further, the MPEP recites “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.”

generate a quality index for at least one area in the region by combining the local variations of regional stress and at least one petrophysical property that is computed for the region; 
The above is performing an evaluation of two elements to create an additional element and where the combining/evaluation could reasonably be done in the mind. 

generate a plurality of flow simulations for hydrocarbon recovery of simulated wellbores in the region by: 
Generating a flow simulation can reasonably be done by evaluation of the data with the aid of a pen and paper to perform the claim limitation.

generating, using the quality index, a plurality of well configuration models for areas in the region; 
Generating plurality of well configuration models can reasonably encompass two models and therefore could be done with the aid of pen and paper.

for each well configuration model of the plurality of well configuration models, generate a reservoir geomechanical model for a geomechanical parameter that includes propagation characteristics of hydraulic fractures; 
Adding the propagation characteristics to a model is an evaluation of the hydraulic fractures and can be done with the aid of pen and paper.

determine new hydraulic fractures by simulating propagation through the hydraulic fractures of the reservoir geomechanical model and using geomechanical rules; and 
The simulating the propagation can reasonably interpreted as the fracture propagation of one portion of the well which can reasonably be evaluated using the aid of pen and paper.

determine a projected hydrocarbon recovery rate by simulating flow with the new hydraulic fractures; 
Determining the projected hydrocarbon recovery rate can be completed reasonably by pen and paper.

select a well placement plan for a well in the region using a plurality of projected hydrocarbon recovery rates from the plurality of well configuration models; and 
Selecting the well placement plan is performing an observation of which well plan performs the best.

Thus the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of mere data gathering/post-solution activity and applying the instructions to a general purpose computer

determine local variations of regional stress using formation data detected by sensors and representing a natural fracture network in a region; 
output the well placement plan that is selected and that is usable to plan one or more wellbores in the region.

MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering and post solution activity to be insignificant extra-solution activity. The claim recites receiving using formation data detected by sensors and output the well placement plan. No details are provided on how the sensor data is collected or how the data is provided to the user is not claimed.

a processing device; and 
a non-transitory computer-readable medium including program code that is executable by the processing device for causing the processing device to: 
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation is mere data gathering/post solution activity (Insignificant Extra-Solution Activity) and a general purpose computer do not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(g) “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir.2011) is insignificant extra-solution activity.

The claim is ineligible.

Claims 8 and 15 are non-transitory computer-readable medium and method claims, respectively, containing substantially the same elements as Claim 1, and are rejected on the same grounds under 35 U.S.C. 101 as Claim 1, Mutatis mutandis.

Claims 2, 9, and 16 recite “generating a teaching set using the plurality of projected hydrocarbon recovery rates and the plurality of well configuration models; teaching, using the teaching set, a machine-learning model to output hydrocarbon recovery rates corresponding to well configuration models; and analyzing the plurality of well configuration models using an optimizer and the machine-learning model to determine the well placement plan among a plurality of well placement plans having a highest projected hydrocarbon recovery rate” generating a machine-learning model to perform the calculations is furthering the abstract idea. A simple machine-learning model, such as regression, can be done by evaluation with pen and paper.

Claims 3, 10 and 17 recite “building a response surface using the plurality of projected hydrocarbon recovery rates and the plurality of well configuration models; and analyzing the response surface using a minimization algorithm to determine the well placement plan among a plurality of well placement plans having a highest projected hydrocarbon recovery rate” performing minimization, such as selecting the well which 

Claims 4 and 11 recite “determine the local variations of regional stress by simulating the local variations of regional stress using a material point method-based algorithm” using the material point method can be evaluated using a pen and a paper, therefore furthering the abstract idea.

Claims 5, 12, and 18 recite “generate the plurality of well configuration models by randomly generating the well configuration models, wherein randomly generating the well configuration models includes randomly selecting a well geometry from any possible well geometries” randomly generating a well geometry is a judgement which can be performed by pen and a paper furthering the abstract idea.

Claims 6, 13, and 19 recite “the formation data includes seismic data or image logs that represent the at least one petrophysical property that includes porosity or permeability of the at least one area” is adding to mere data gathering by defining the data type.

Claims 7, 14, and 20 “the well placement plan includes a well location and well geometry” is further adding to the mere data gathering by providing location/geometry data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-8, 10-11, 13-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Ouenes, U.S. Patent Application Publication 2017/0145793 A1 (hereinafter ‘Ouenes’) in view of
Lecerf et al., United States Patent 9,135,475 B2 (hereinafter ‘Lecerf’).

Regarding Claim 1: A system comprising: 
Ouenes teaches a processing device; and a non-transitory computer-readable medium including program code that is executable by the processing device for causing the processing device to: ([0043] Ouenes teaches a computer, i.e. processing device and non-transitory computer-readable medium  “…Properties of the injection treatment can be calculated or selected based on computer simulations of complex hydraulic fracture 121 propagation and interaction with the natural fracture network 109 in the subterranean region 104…”)
Ouenes teaches determine local variations of regional stress ([0048] Ouenes teaches determing the regional stress and the gradients, i.e. local variations “…In addition to the variability of rock geomechanical properties and reservoir pore pressure, a major geologic factor creating these stress variations and gradients is the presence of the natural fractures system 109 that interacts with the regional stress and its maximum horizontal stress direction 117…”)
Ouenes teaches using formation data detected by sensors and representing a natural fracture network in a region; ([0065] Ouenes teaches data gathering of drilling data, i.e. detected by sensors, and using the data to derive the natural fractures “…In some instances, the data gathering step 151 includes gathering or obtaining drilling reports and measurements, such as rate of penetration, mud losses and information derived from mud logs such as total gas, gas chromatography measurements. Mud losses and gas chromatography measurements are commonly available data and could be utilized as a proxy of fracture density when there are no wireline, image logs and core data. When no logs are available, surface or downhole drilling data could be used to derive geomechanical logs, pore pressure, stresses and natural fractures…”

    PNG
    media_image1.png
    550
    419
    media_image1.png
    Greyscale
Further, Fig. 3 and [0020] Ouenes teaches the natural fracture network in a region as shown by the elements of 103, 104, and 109 “…FIG. 3 is a diagrammatic representation of multiple completion stages interaction with natural fractures in a fractured subterranean reservoirs along a horizontal wellbore…”)

Ouenes teaches ([0015] Ouenes teaches the natural fractures, i.e. local variations of regional stress as discussed above in the previous limitations, and the pressurized effects of the hydraulic fractures and the geomechanical conditions, i.e. at least one petrophysical property “…The meshless particle-based geomechanical simulator able to represent explicitly the natural fractures with the proper derived initial geomechanical conditions is used to add explicitly hydraulic fractures which are pressurized to reproduce the stress effects, and its propagation in the continuum reservoir, created during a hydraulic fracturing operations. The resulting strain is used to interpret geomechanical asymmetric half-lengths that can be input as a constraint into hydraulic fracturing design software to estimate the fracture heights and stress gradient at each stimulation stage…”)
Ouenes teaches generate a plurality of flow simulations for hydrocarbon recovery of simulated wellbores in the region by: ([0063] Ouenes teaches using the natural fracture density and fracture network, i.e. region to approximate hydrocarbon production rates, i.e. hydrocarbon recovery “…When using a two dimensional representation of the reservoir volume, the natural fracture density is approximated at a surface location 102 or 101 by an average value, such as hydrocarbon production rates, that could be used as a proxy for the combined effects of the complex three dimensional fracture network 109…”
[0058] Ouenes teaches determining the production for various time periods and pressures to determine recovery, i.e. a plurality of flow simulations “…In some instances, the data gathering step 151 includes gathering or obtaining well production rate and pressure, such as oil, water, and gas production rates, cumulative productions, estimated ultimate recovery, initial production of the first 30, 90 and 180 days, pressure and production decline parameters. These production and pressure data could be used in multiple ways including validation of the derived predicted results of workflow as well as natural fracture density proxy if there are no available drilling data, wireline and image logs, petrophysical interpretation or core data to quantify the natural fractures at the wells…”)
Ouenes teaches generating, ([0049] Ouenes teaches determing the complex distribution around the well, i.e. models for areas in the region “…The present invention uses these initial geomechanical conditions as input in the simulation of the hydraulic fracturing and the resulting interaction between the hydraulic and natural fractures which lead to a complex distribution of the strain around the stimulated well…”
Further [0059] Ouenes teaches to include one or multiple wells, i.e. plurality of wells “…The outcome of the data gathering process 151 and the quality control applied to a data set that will include one or multiple wells that will have varying data collected during and after drilling, completion and stimulation as well as in some instances volumetric information represented by seismic, microseismic or tiltmeter data that provide information over a large area around one or multiple wells…”)
Ouenes teaches for each well configuration model of the plurality of well configuration models, generate a reservoir geomechanical model for a geomechanical parameter that includes propagation characteristics of hydraulic fractures; ([0043] Ouenes teaches the simulation of hydraulic fracture propagation and the associated natural fracture network, i.e. reservoir geomechanical model “…In some implementations, the well 101 is used to apply an injection treatment to extract resources from the subterranean formation 104 through the wellbore 108. The example well 101 may be used to create a complex hydraulic fracture 121 in wellbore 108. Properties of the injection treatment can be calculated or selected based on computer simulations of complex hydraulic fracture 121 propagation and interaction with the natural fracture network 109 in the subterranean region 104…”)
Ouenes teaches determine new hydraulic fractures by simulating propagation through the hydraulic fractures of the reservoir geomechanical model and using geomechanical rules; and ([0083] Ouenes teaches determining propagation of the hydraulic fracturing based on the simulation using the pumping rates and the real field conditions, i.e. geomechanical rules “…The hydraulic fracturing simulation consists of applying, at a certain time interval, a pressure on the faces of each hydraulic fracture 181. The time interval and the order of the hydraulic fracturing is determined by the sequence of hydraulic fracturing executed in the real field conditions. The pressure applied on each hydraulic fracture is provided by the operator or derived from the pumping rates measured during the hydraulic fracturing. The hydraulic fractures 181 could be set to an average half-length and pressure applied to their faces or could be set to a small value and the hydraulic fracturing simulation could include their propagation…”)
Ouenes teaches determine a projected hydrocarbon recovery rate by simulating flow with the new hydraulic fractures; ([0099] Ouenes teaches derving the hydrocarbon production, i.e. recovery rate from stimulated reservoir based on the permeability from the hydraulic fractures “…In some instances, the reduction or increase of completions stages optimized according to their placement only in low differential stress zones could be translated in costs and expenses that could be compared to the revenues generated from the predicted hydrocarbon production derived from reservoir simulation software that also uses the stimulated permeability to simulate the most likely extent of the stimulated reservoir volume that could contribute to the production…”)
Ouenes teaches select a well placement plan for a well in the region using a plurality of projected hydrocarbon recovery rates from the plurality of well configuration models; and ([0099] Ouenes teaches selecting the pad locations, i.e. well placement plan dependent on the net present value and cost effective design, i.e. projected hydrocarbon recovery “…Different completion strategies and selection of pad locations, well landing zones, well lengths and azimuths, and choice of number and position of the completion stages based on the strain and the stimulated permeability and the subsequent pressure depletion could be evaluated using an economic criteria such the net present value to allow for the optimal and cost effective design strategy…”)
Ouenes teaches output the well placement plan that is selected and that is usable to plan one or more wellbores in the region. ([0050] Ouenes teaches to optimize the position of the wellbores, i.e. well placement to produce the highest production of hydrocarbons for the purpose of drilling and completions of the well, i.e. usable plan of one or more wellbores “…The resulting outputs of the present invention include the strain which can be used to estimate the asymmetric geomechanical half lengths needed as constraints by the hydraulic fracturing design software whose hydraulic fracture geometry results could be exported directly to reservoir simulators or combined with the volumetric strain to estimate the initial stimulated permeability needed by reservoir simulation software. These improved reservoir simulation inputs help optimize the position of the wellbores and hydraulic fractures to produce the highest production of hydrocarbons while keeping the drilling and completions costs to a minimum and reducing the impact on the environment by avoiding using excessive water and sand on completion stages that will not successfully produce hydrocarbon…”)

Ouenes does not appear to explicitly disclose
for at least one area in the region by combining
generating, using the quality index, a plurality of well configuration models

However, Lecerf teaches generate a quality index for at least one area in the region by combining (Col 19 lines 9-11 Lecerf teaches determing a quality index from combining two indicators “…combining (1346) the reservoir quality indicator and the completions quality indicator to form a composite quality index…”)
Lecerf teaches generating, using the quality index, a plurality of well configuration models (Col 21 lines 18-25 Lecerf teaches using the quality index of the design stages and perforations “…If the stress difference between blocks is lower than a threshold value defined by the pressure which is generated by the diverter, then the stress blocks are merged. The merged stress blocks and the composite quality index are combined to design stages and perforation clusters. Finally, the diverter enables adding a final step of selectively positioning, the perforations…”)
Further Col 9 lines 9-18 Lecerf teaches for the design of multiple wells i.e. plurality of well configuration models “…Stimulation operations for conventional and unconventional reservoirs may be performed based on knowledge of the reservoir. Reservoir characterization may be used, for example, in well planning, identifying optimal target zones for perforation and staging, design of multiple wells ( e.g., spacing and orientation), and geomechanical models. Stimulation designs may be optimized based on a resulting production prediction. These stimulation designs may involve an integrated reservoir centric workflow which include design, real time (RT), and post treatment evaluation components…”)
Ouenes and Lecerf are analogous art because they are from the same field of endeavor, modeling for design of a well and determining estimated production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the region by combining the local variations of regional stress and at least one petrophysical property that is computed for the region and a plurality of well configuration models for areas in the region as disclosed by Ouenes by generate a quality index for at least one area in the region by combining and generating, using the quality index a plurality of well configuration models as disclosed by Lecerf.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for multiple sources of data and evaluation the different dataflow as discussed by Lecerf in Col 3 lines 53-62 “…The stimulation operations may also be performed using optimization, tailoring for specific types of reservoirs ( e.g., tight gas, shale, carbonate, coal, etc.), integrating, evaluations  criteria ( e.g., reservoir and completion criteria), and integrating data from multiple sources. The stimulation operations may be performed manually using conventional techniques to separately analyze dataflow with separate analysis being disconnected and/or involving a human operator to manually move data and integrate data using multiple software and toots [sic]…”

Claims 8 and 15 are non-transitory computer-readable medium and method claims, respectively, containing substantially the same elements as Claim 1, and are rejected on the same grounds under 35 U.S.C. 103 as Claim 1, Mutatis mutandis.

Regarding Claim 3: Ouenes and Lecerf teach The system of claim 1, wherein the non-transitory computer-readable medium includes program code that is executable by the processing device for causing the processing device to select the well placement plan by: 
Ouenes teaches building a response surface using the plurality of projected hydrocarbon recovery rates and the plurality of well configuration models; and ([0049] Ouenes teaches determining the largest hydrocarbon recovery factor, i.e. hydrocarbon recovery rate for the most effective hydraulic simulation, i.e. well configuration models “…The objective of the present invention is to provide a reliable and rapid way to evaluate the asymmetric half lengths used in hydraulic fracturing design and reservoir simulation as well as the initial stimulated permeability that could be used in a reservoir simulator to evaluate the extent of the depletion zone where the hydraulic stimulation will be the most effective and lead to the best and largest hydrocarbon recovery factor. These asymmetric half lengths and stimulated permeability could be identified by estimating the geomechanical strain in each subterranean fractured formation 103 and 104 across the field 110. The present invention provides a new way to estimate quickly the initial geomechanical conditions resulting from the interaction between the natural fracture system 109 and the regional stress and its maximum horizontal stress direction 117…”)
Ouenes teaches analyzing the response surface using a minimization algorithm to determine the well placement plan among a plurality of well placement plans having a highest projected hydrocarbon recovery rate. (Continuing [0049] Ouenes teaches keeping cost of completion to a minimum, i.e. minimization algorithm and providing the highest hydrocarbon production among the stages of the different parameters “…Having the strain map or 3D volume, an operator will be able to estimate the asymmetric half lengths at each stimulation stage that can be used to constrain the hydraulic fracturing design software which will provide a more accurate estimation of the hydraulic fracture height, the stress gradients and other key treatment parameters needed to optimize the hydraulic fracturing of each stage to the surrounding geologic and geomechanical conditions present at the time of the hydraulic fracturing. These engineered completion stages will help the operator ensure the successful hydraulic fracturing of a limited number of completion stages thus providing the highest potential hydrocarbon production while keeping the costs of completion to the strict minimum by saving on water and sand used during the hydraulic fracturing process…”)

Claims 10 and 17 are non-transitory computer-readable medium and method claims, respectively, containing substantially the same elements as Claim 3, and are rejected on the same grounds under 35 U.S.C. 103 as Claim 3, Mutatis mutandis.

Regarding Claim 4: Ouenes and Lecerf teach The system of claim 1, wherein the non-transitory computer-readable medium includes program code that is executable by the processing device for causing the processing device to 
Ouenes teaches determine the local variations of regional stress by simulating the local variations of regional stress using a material point method-based algorithm. ([0074] Ouenes teaches the fracture model is based on the material point method “…the equivalent fracture model is used to convert the natural fracture segments derived in the equivalent fracture model into particles that will be used in a meshless particle-based method such as the material point method or any similar particle method. The explicit discretization of a segment representing a natural fracture into particles…”)

Claim 11 is non-transitory computer-readable medium and containing substantially the same elements as Claim 4, and is rejected on the same grounds under 35 U.S.C. 103 as Claim 4, Mutatis mutandis.

Regarding Claim 6: Ouenes and Lecerf teach The system of claim 1, wherein the formation data includes 
Ouenes teaches seismic data or image logs that represent the at least one petrophysical property that includes porosity or permeability of the at least one area. ([0042] Ouenes teaches using seismic data which includes the permeability “…If available, the surface seismic data can be combined with well data to delimit the boundaries of regions 104 and 103 as well as provide information on the dynamic geomechanical properties, the in-situ stress, and the reservoir fluids that affect the propagation of seismic waves in the regions 104 and 103. The following description will primarily focus on the design and completion optimization of vertical, deviated and horizontal wells by using the strain results derived from the geomechanical simulation of hydraulic fracturing and their subsequent use to estimate hydraulic half fracture lengths and heights which will combined with the strain to estimate the initial stimulated permeability, a critical input for reservoir simulation…”)

Claims 13 and 19 are non-transitory computer-readable medium and method claims, respectively, containing substantially the same elements as Claim 6, and are rejected on the same grounds under 35 U.S.C. 103 as Claim 6, Mutatis mutandis.

Regarding Claim 7: Ouenes and Lecerf teach The system of claim 1, wherein the well placement plan includes 
Ouenes teaches a well location and ([0041] Ouenes teaches determining thje location of the undrilled well, i.e. well location “…FIG. 2 shows the location of completed and stimulated horizontal wells 105 ( each showing a continuous line for the completed and stimulated well bore), and the location of drilled but not completed wells 107 (each showing a semi-dashed line for the drilled but not completed well bore) and the location of undrilled wells 115 ( each showing a dotted line for the undrilled wellbore) in a field 110. As will be discussed below, in some instances data regarding the drilled and not completed wells 107 and drilled and completed wells 105 is utilized in different steps of the workflow to estimate different geomechanical results that could be used to optimize the recompletion and ref racturing of drilled and completed wells 105, optimize the completion of drilled wells 107 and optimize the drilling and completion of undrilled wells 115…”)	
Ouenes teaches well geometry. ([0043] Ouenes teaches determining the wellbore geometry “…Wellbore geometry and various logs computed or measured along the wellbore 108 provide stress information that could be used in the workflow…”)

Claims 14 and 20 are non-transitory computer-readable medium and method claims, respectively, containing substantially the same elements as Claim 7, and are rejected on the same grounds under 35 U.S.C. 103 as Claim 7, Mutatis mutandis.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over
Ouenes, U.S. Patent Application Publication 2017/0145793 A1 (hereinafter ‘Ouenes’) in view of
Lecerf et al., United States Patent 9,135,475 B2 (hereinafter ‘Lecerf’). Further in view of
Dupont et al., U.S. Patent Application Publication 2018/0335538 A1 (hereinafter ‘Dupont’).

Regarding Claim 2: Ouenes and Lecerf teach The system of claim 1, wherein the non-transitory computer-readable medium includes program code that is executable by the processing device for causing the processing device to select the well placement plan by: 

Ouenes and Lecerf do not appear to explicitly disclose
generating a teaching set using the plurality of projected hydrocarbon recovery rates and the plurality of well configuration models; 
teaching, using the teaching set, a machine-learning model to output hydrocarbon recovery rates corresponding to well configuration models; and 
analyzing the plurality of well configuration models using an optimizer and the machine-learning model to determine the well placement plan among a plurality of well placement plans having a highest projected hydrocarbon recovery rate.

However, Dupont teaches generating a teaching set using the plurality of projected hydrocarbon recovery rates and the plurality of well configuration models; ([0052] Dupont teaches receiving data for training the model, i.e. a teaching set to predict production, i.e. projected hydrocarbon recovery for a plurality of wells “…FIG. 3 shows an example of a method 300 that includes a reception block 304 for receiving data where the data can include data for a plurality of factors associated with a plurality of wells, a process block 308 for processing at least a portion of the data, a data modeling block 312 for data modeling, a training block 316 for training the model to predict production ( e.g., or production values) based at least in part on the data modeling ( e.g., based at least in part on at least a portion of the plurality of factors), an output block 320 for outputting the model as a trained model for production prediction, and a prediction block 324 for predicting one or more production values based at least in part on the trained model…”)
Dupont teaches teaching, using the teaching set, a machine-learning model to output hydrocarbon recovery rates corresponding to well configuration models; and ([0063] Dupont teaches using a machine learning model to determine the projected production of a well, i.e. hydrocarbon recovery rates “…In such an example, a method can include training a single machine learning (ML) regression model ( e.g. a random forest) using at least a portion of the available data, which may, for example, be subjected to data cleansing. Such a method can include outputting a trained regression model ( e.g., a trained random forest model) that can be utilized to make predictions as to production of the "young" three month old well, as a recently drilled "new" well…”)
Dupont teaches analyzing the plurality of well configuration models using an optimizer and the machine-learning model to determine the well placement plan among a plurality of well placement plans having a highest projected hydrocarbon recovery rate. ([0040] Dupont teaches predicting production for new wells, i.e. projected hydrocarbon recovery for time intervals based on the proposed wells, i.e. well configuration models “…The method 210 includes a data block 214 for providing data for existing wells, a model block 218 for generating a model using at least a portion of the data for the existing wells and a prediction block 222 for predicting production for an existing well and/or a new well (e.g., an actual or a proposed new well). In such an example, a new well may be a well for which some production data are available, for example, for at least one interval of time where, for example, an interval may be a day, days, a week, weeks, a month, months, a year, years, etc…”
Further [0124] Dupont teaches production optimization, i.e. optimizer “…The AVOCET® platform includes functionality for unification of various data, which may be data from disparate data sources, as well as bridging such data with one or more engineering models in user environment that allows users to identify problems more quickly, minimizing downtime and enabling continuous production optimization…”)
Ouenes, Lecerf, and Dupont are analogous art because they are from the same field of endeavor, modeling for design of a well and determining estimated production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generating a teaching set using the plurality of projected hydrocarbon recovery rates and the plurality of well configuration models and teaching, using the teaching set, a machine-learning model to output hydrocarbon recovery rates corresponding to well configuration models and analyzing the plurality of well configuration models using an optimizer and the machine-learning model to determine the well placement plan among a plurality of well placement plans having a highest projected hydrocarbon recovery rateas disclosed by Ouenes and Lecerf by for each well configuration model of the plurality of well configuration models, generate a reservoir geomechanical model for a geomechanical parameter that includes propagation characteristics of hydraulic fractures as disclosed by Dupont.
One of ordinary skill in the art would have been motivated to make this modification in order to use machine learning to take advantage of a larger dataset than conventional method as discussed in [0045] by Dupont “…As an example, a method can include implementation of machine learning (ML), which can take advantage of accumulated knowledge, particularly in unconventional oil and gas production (e.g., North America has more than 4 million wells drilled and more than one million of them are in unconventional formations)…”

Claims 9 and 16 are non-transitory computer-readable medium and method claims, respectively, containing substantially the same elements as Claim 2, and are rejected on the same grounds under 35 U.S.C. 103 as Claim 2, Mutatis mutandis.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over
Ouenes, U.S. Patent Application Publication 2017/0145793 A1 (hereinafter ‘Ouenes’) in view of
Lecerf et al., United States Patent 9,135,475 B2 (hereinafter ‘Lecerf’). Further in view of
Mansouri et al., “3-D well path design using a multi objective genetic algorithm” [2015] (hereinafter ‘Mansouri’).

Regarding Claim 5: Ouenes and Lecerf teach The system of claim 1, wherein the non-transitory computer-readable medium includes program code that is executable by the processing device for causing the processing device to 

Ouenes and Lecerf do not appear to explicitly disclose
generate the plurality of well configuration models by randomly generating the well configuration models, wherein randomly generating the well configuration models includes randomly selecting a well geometry from any possible well geometries.

However, Mansouri teaches generate the plurality of well configuration models by randomly generating the well configuration models, wherein randomly generating the well configuration models includes randomly selecting a well geometry from any possible well geometries (Pg. 223 left col last ¶ Mansouri teaches a random see, i.e. randomly generating models for determining the depth of the well at a specified target location, i.e. selecting a well geometry “GA typically commence with an initial set of random solutions, or selected (seeded) solutions, representing a “population” of solutions that satisfy all constraints to the problem and achieving the overriding target (e.g. the total depth of the well at the specified target location)…”)
Ouenes, Lecerf and Mansouri are analogous art because they are from the same field of endeavor, modeling for design of a well and determining estimated production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the for each well configuration model of the plurality of well configuration models, generate a reservoir geomechanical model for a geomechanical parameter that includes propagation characteristics of hydraulic fractures as disclosed by Ouenes and Lecerf by generate the plurality of well configuration models by randomly generating the well configuration models, wherein randomly generating the well configuration models includes randomly selecting a well geometry from any possible well geometries as disclosed by Mansouri.
One of ordinary skill in the art would have been motivated to make this modification in order to optimize the drilling by selecting well path with a minimized wellbore length and trajectory as discussed on pg. 220 left col ¶2 of Mansouri “…In this paper a new MOGA optimization model for well trajectory planning is developed for optimizing drilling operations. The model optimizes the recommended well path by taking into account two-objective functions: 1) to minimize wellbore length and trajectory to a specified sub-surface target location (i.e. length); and 2) to minimize torque on the drill string during the drilling operation (i.e., torque)…”

Claims 12 and 18 are non-transitory computer-readable medium and method claims, respectively, containing substantially the same elements as Claim 5, and are rejected on the same grounds under 35 U.S.C. 103 as Claim 5, Mutatis mutandis.

Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/JOHN E JOHANSEN/Examiner, Art Unit 2146